Citation Nr: 1141788	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-11 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for esophagitis, with gastroesophageal reflux disease and hiatal hernia.

2.  Entitlement to an initial compensable rating for residuals of a right ankle sprain.

3.  Entitlement to an initial compensable rating for residuals of a right knee sprain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from October 1980 to July 2003.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The Veteran's esophagitis, with gastroesophageal reflux disease and hiatal hernia, was manifested by moderate, substernal pain; epigastric distress, pyrosis, difficulty sleeping due to symptoms similar to dysphagia; a period of unintentional weight loss; and regurgitation of food.

2.  The Veteran's residuals of a right ankle sprain are productive of pain and a reduced plantar flexion range of motion upon repeated motion.

3.  The Veteran's residuals of a right knee sprain are productive of pain and a range of motion from 0 degrees extension to 105 degrees flexion, and moderate osteoarthritic changes confirmed by radiological examination.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but not more, for esophagitis, with gastroesophageal reflux disease and hiatal hernia, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.114, Diagnostic Codes 7399-7346 (2011).

2.  The criteria for a 10 percent evaluation, but not more, for residuals of a right ankle sprain are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.71a, Diagnostic Code 5271 (2011).

3.  The criteria for a 10 percent rating for residuals of a right knee sprain are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.71a, Diagnostic Code 5003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran's above-captioned claims arise from his disagreement with the initial evaluations assigned following the grants of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed with respect to these claims.

The duty to assist the Veteran has been also been satisfied in this case with respect to each of claims being adjudicated herein.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

In April 2010, the Board remanded the above-captioned claims for further development.  Specifically, the Board directed the RO to request the Veteran to submit or identify relevant evidence that had not already been associated with his claims file.  Additionally, the Board found that the VA examination afforded to the Veteran for each of the service-connected disabilities at issue herein was inadequate for rating purposes.  Consequently, the Board remanded the increased rating claims in order to afford the Veteran additional VA examinations.

In May 2010, the RO sent the Veteran a letter requesting that he submit or identify any additional, relevant evidence; the Veteran did not respond.  The Veteran is reminded that, while VA has a duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)(noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

The Veteran was provided VA examinations in February 2011 pursuant to his increased rating claims.  The examiners took into account the Veteran's statements and relevant treatment records, which allowed for fully-informed evaluations of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the Veteran was afforded VA examinations that were adequate for rating purposes.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from October 1980 to July 2003.  In August 2003, the Veteran submitted claims of entitlement to service connection for esophagitis, with gastroesophageal reflux disease (GERD) and hiatal hernia; residuals of a right ankle sprain; and residuals of a right knee sprain.  In September 2004, these claims were granted.  A 20 percent rating was assigned to the Veteran's esophagitis, with GERD and hiatal hernia, and separate noncompensable ratings were assigned to his residuals of a right ankle sprain and a right knee sprain.  The Veteran perfected an appeal of the September 2004 rating decision, seeking higher initial ratings for each of three service-connected disabilities.  The claims have been certified to the Board for appellate review.

I.  Schedular Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's appeal is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)

A.  Esophagitis, with GERD and Hiatal Hernia

In September 2004, the RO assigned a 20 percent disability rating to the Veteran's esophagitis, with GERD and hiatal hernia, under 38 C.F.R. § 4.114, Diagnostic Code 7399-7305.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2011).  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305, a 20 percent evaluation requires a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations.  A 40 percent rating is warranted for a moderately severe duodenal ulcer with less than severe symptoms, but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  A 60 percent evaluation requires a severe duodenal ulcer with pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, and manifestations of anemia and with weight loss productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.

According to his service treatment records, the Veteran first complained of and received treatment for esophagitis/GERD/Barrett's esophagus in October 1996.  On that occasion, the Veteran reported a long history of GERD symptoms associated with occasional achalasia.  A private June 2001 esophagogastroduodenoscopy revealed mild esophagitis, Barrett's esophagus, and a healed ulcer.  A May 2002 endoscopy revealed a healed ulceration of the stomach.

In October 2003, upon retiring from military service, the Veteran underwent a general medical VA examination.  A physical examination demonstrated that he was 6 feet tall, and weighed 164 pounds.  During the examination, the Veteran reported that a previous endoscopy demonstrated that he had a Barrett's esophagus, but that biopsies were negative for cancer.  He controlled his ongoing GERD/Barrett's esophagus symptoms with proton pump inhibitors.

In the Veteran's September 2005 notice of disagreement, he stated that he experienced "severe burning, acid reflux, and occasional regurgitation" at least twice per month.  He also reported that he had been prescribed a twice-daily medication.  Further, the Veteran claimed that he lost 30 pounds in the past six months, and that he was scheduled to undergo an esophagogastroduodenoscopy in September 2005.

In his March 2006 substantive appeal, the Veteran asserted that he experienced "frequent" nausea and vomiting episodes; "constant" acid reflux; a "frequent" choking sensation, with difficulty swallowing; and involuntary regurgitation of his food.  He also stated that he was having difficulty sleeping due to the choking sensation, which he also described as feeling as though he was "being strangled."  Moreover, he claimed that he experienced "chronic" substernal chest pain and a hiatal hernia associated with his GERD.  Finally, he reiterated that he experienced weight loss due to his GERD and esophagitis.

According to a February 2008 VA outpatient clinic note, the Veteran complained of symptoms associated with his service-connected back disability.  He reported following a "macrobiotic" diet, which helped him feel well overall.  He also reported intentional weight loss of 15 pounds since starting this diet.

During a March 2008 VA neurology consultation, the Veteran reported that he was experiencing sleeping difficulties due to back pain.  He denied unintentional weight loss, nausea, vomiting, diarrhea, constipation, abdominal pain, hematemesis, melena, hematuria, and difficulty swallowing.

An April 2008 addendum to a VA treatment report, demonstrated that the Veteran experienced "mild" anemia.  He also reported eating "very little" meat, "lots" of fish, and a "healthy diet."

According to a July 2008 VA outpatient treatment report, the Veteran stated that the medication Nexium "work[ed]," and requested a prescription for daily use to treat his GERD.  He reported a history of a Barrett's esophagus and that his last endoscopy was a little more than a year prior.  The Veteran reported a burning discomfort in his epigastrum when he lies down at night, but that this symptom was "not very common."  He also reported having a hiatal hernia and chronic microcytic anemia, with a hemoglobin "S" variant.

In February 2011, the Veteran underwent a VA examination to ascertain the severity of his esophagitis, with GERD and hiatal hernia.  The examiner reviewed the Veteran's service treatment records, which demonstrated diagnoses of prior ulcerations, Barrett's esophagus, and GERD.  The examiner then noted that more recent evaluations have not demonstrated persistence of the Barrett's esophagus or the presence of cancer despite the recurrences of GERD.  The Veteran's reported esophageal distress "several times a week" that was frequently accompanied by moderate substernal pain.  The Veteran endorsed experiencing heartburn several times each week and weekly regurgitation of partial digested food, but denied hematemesis, melena, and esophageal dilation.  The examiner characterized the course of the Veteran's symptoms since its onset as "stable."  Upon physical examination, the Veteran was measured to be 6 feet tall, and weighed 182 pounds.  The Veteran's overall health was deemed "good," and there were no signs or symptoms of anemia, significant weight loss, or malnutrition.  The examiner then reviewed the findings from a September 2009 esophagogastroduodenoscopy.  On that occasion, the preoperative diagnosis was previous Barrett's esophagus.  After the procedure, the diagnosis was "normal esophagogastroduodenoscopy."  The VA examiner rendered a diagnosis of hiatal hernia with GERD, which had "significant effects" on the Veteran's usual occupation as a Nurse.  Although the Veteran reported no time lost from work, he reported decreased concentration and weakness or fatigue.  Apparently, these symptoms resulted in a change in the Veteran's occupational duties.  The symptoms associated with the Veteran's service-connected esophagitis, with GERD and hiatal hernia, did not affect his ability to perform chores, shop, engage in recreation, travel, bathe, dress, answer nature's call, or groom.  These symptoms had a mild affect on his ability to exercise and participate in sports, and had a moderate affect on his eating.

As discussed above, the Veteran's service-connected esophagitis, with GERD and hiatal hernia, has already been assigned a 20 percent rating pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  In order to for a higher rating to be assigned under Diagnostic Code 7305, the evidence of record must demonstrate a moderately severe duodenal ulcer with less than severe symptoms, but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year; or a severe duodenal ulcer with pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, and manifestations of anemia and with weight loss productive of definite impairment of health.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

The evidence of record did not demonstrate that the Veteran's esophagitis, with GERD and hiatal hernia, was productive of or more nearly approximated recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  Indeed, during the February 2011 VA examination, the Veteran reported losing no time away from work.  38 C.F.R. § 4.7 (2011).  Further, the Veteran did not assert nor did the evidence of record support finding that his service-connected esophagitis, with GERD and hiatal hernia, was manifested by hematemesis or melena.  During the February 2011 VA examination, the Veteran specifically denied hematemesis and melena.  As such, the Board finds that the Veteran's esophagitis, with GERD and hiatal hernia, was not productive of incapacitating episodes, hematemesis, or melena at any point during the pendency of this appeal.

With respect to weight loss, in September 2005, the Veteran reported that he lost 30 pounds over the previous six months.  In March 2006, the Veteran asserted that he lost weight without further elaboration.  

Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 311; see Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (certain disabilities are not conditions capable of lay diagnosis). 

Once lay evidence has been determined to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006). 

The Board finds that weight loss is a symptom capable of lay observation and, thus, the Veteran's assertions as to unintentional weigh loss are competent.  Layno, 6 Vet. App. at 469.  The Board must now address the credibility of these assertions.  

The Veteran's service treatment records did not demonstrate that he underwent or complained of any unintentional weight loss.  During the October 2003 VA examination, the Veteran did not complain of weight loss, nor did the examiner note that the Veteran had unintentionally lost weight.  He weighed 164 pounds on that occasion.  In February 2008, the Veteran reported that he was on a macrobiotic diet, intentionally lost 15 pounds, and felt well overall.  Significantly, during a March 2008 VA neurology consultation, the Veteran denied any unintentional weight loss.  Moreover, in April 2008, the Veteran stated that he had a generally healthy diet.  Additionally, the Veteran weighed 182 pounds at the time of the February 2011 VA examination.  During the examination, the Veteran did not complain of and there was no finding as to a history of unintentional weight loss.  Based on a review of the evidence of record, the Board found no specific evidence that refuted or contradicted the Veteran's assertion that he unintentionally lost 30 pounds from approximately March 2005 to September 2005.  Further, the Board found no evidence to contradict that the Veteran unintentionally lost weight in March 2006.  As such, the Board finds that the Veteran's assertions are credible and, thus unintentional weight loss will be considered as a symptom of the Veteran's esophagitis, with GERD and hiatal hernia.  Buchanan, 451 Vet. App. at 1337.

With respect to anemia, the Veteran experienced anemia in April and July 2008.  He did not assert on either of these occasions, nor at any point during the pendency of this appeal, that his service-connected esophagitis, with GERD and hiatal hernia, was manifested by anemia.  The evidence of record was otherwise negative as to the presence of anemia.  In fact, during the February 2011 VA examination, the examiner found no signs or symptoms of anemia.  Moreover, the evidence of record also demonstrated that the Veteran did not eat "a lot" of meat as part of a macrobiotic diet.  As such, the Veteran did not assert and the evidence of record did not support finding that anemia was a manifestation of the Veteran's esophagitis, with GERD and hiatal hernia.  Accordingly, the Board finds that the record did not include competent evidence that the Veteran's esophagitis, with GERD and hiatal hernia, was manifested by anemia.

In March 2006, the Veteran asserted that he experienced "frequent" nausea and vomiting episodes.  The Board finds that the Veteran's assertion is competent evidence as to the occurrence of nausea and vomiting episodes.  Layno, 6 Vet. App. at 469.  Prior to and following March 2006, the evidence of record did not reveal complaints of or treatment for nausea or vomiting.  Indeed, in March 2008, the Veteran specifically denied nausea and vomiting.  Moreover, the February 2011 VA examiner found that a history of nausea and vomiting was not associated with the Veteran's esophagitis, with GERD and hiatal hernia.  As such, the Board finds that the Veteran's assertion that his esophagitis, with GERD and hiatal hernia, was manifested by nausea and vomiting not credible as such assertions are contradicted by the evidence of record.  Buchanan, 451 Vet. App. at 1337.  Consequently, the Board finds that the evidence of record did not include competent and credible evidence that the Veteran's esophagitis, with GERD, was productive of nausea and/or vomiting.  Id.; Caluza, 7 Vet. App. at 506.

During the pendency of this appeal, the Veteran also asserted that his esophagitis, with GERD, was manifested by frequent, moderate, substernal pain; esophageal distress; heartburn; difficulty sleeping; and regurgitation of food.  The Board finds that the Veteran's assertions are competent and credible evidence as to the presence of such symptoms.  Layno, 6 Vet. App. at 469; Buchanan, 451 Vet. App. at 1337.

In sum, the Board found that the Veteran's esophagitis, with GERD, was manifested by moderate, substernal pain; esophageal distress; heartburn; difficulty sleeping; and regurgitation of food throughout the pendency of this appeal.  The Veteran's esophagitis, with GERD, was also productive of a 6-month period of unintentional weight loss from March to September 2005 and March 2006.  However, in February 2008, the Veteran endorsed feeling well overall.  In March 2008, he denied unintentional weight loss, nausea, vomiting, diarrhea, constipation, abdominal pain, hematemesis, melena, hematuria, and difficulty swallowing.  He also started on a macrobiotic diet and intentionally lost 15 pounds.  Further, the Veteran's overall health was deemed "good" during the February 2011 VA examination.  The Board finds this constellation of symptoms does not equal or more nearly approximate a moderately severe duodenal ulcer.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305.  As such, the Board finds that a rating in excess of 20 percent is not warranted pursuant to Diagnostic Code 7305.

During the pendency of this appeal, the Veteran's esophagitis, with GERD, was associated with a hiatal hernia.  See Schafrath, 1 Vet. App. at 594.  As such, the Board will consider the Veteran's claim pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346, which concerns hiatal hernias.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm or shoulder pain-all of which are productive of considerable impairment of health.  A maximum 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

As discussed above, the Veteran's esophagitis, with GERD, was productive of epigastric distress, pyrosis (heartburn), and substernal pain.  The Veteran reported that he experienced sleeping difficulty due to symptoms similar to dysphagia, but no specific dysphagia diagnosis was of record.  Further, in March 2008, the Veteran specifically denied difficulty swallowing.  Regardless, the Board finds that the symptoms associated with the Veteran's esophagitis, with GERD and hiatal hernia, were productive of, or at least more nearly approximated, a considerable impairment of the Veteran's health.  38 C.F.R. § 4.7.  As such, the Board finds that a 30 percent rating is warranted.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346.  

As discussed above, in February 2008, the Veteran endorsed feeling well overall.  In March 2008, he denied unintentional weight loss, nausea, vomiting, diarrhea, constipation, abdominal pain, hematemesis, melena, and hematuria.  He also started on a macrobiotic diet and intentionally lost 15 pounds.  Further, the Veteran's overall health was deemed "good" during the February 2011 VA examination.  At no point during the pendency of this appeal did the Veteran's symptoms include moderate anemia.  Further, as determined above, the Veteran's assertions that a history of vomiting was associated with his esophagitis, with GERD and hiatal hernia, was deemed not credible and, thus, will not be considered herein.  Based on the evidence of record, the Board finds that the combination of the Veteran's symptoms did not result in or more nearly approximate a severe impairment of his health and, thus, a rating in excess of 30 percent is not warranted.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346.

B.  Right Ankle

The Veteran's service-connected residuals of a right ankle sprain have been assigned a noncompensable rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, which concerns limitation of ankle motion.  A 10 percent disability evaluation is assigned when there is "moderate" limitation of ankle motion.  A 20 percent disability evaluation is warranted when such impairment is "marked."  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Moreover, a noncompensable rating will be assigned when the requirements for a noncompensable rating have not been met.  38 C.F.R. § 4.31 (2011).

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Additionally, the Rating Schedule provides guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).  

In his August 2003 claim, the Veteran indicated that he incurred a right leg condition on January 30, 1984, and that he had experienced symptoms thereof since then.  The Veteran did not provide the factual scenario giving rise to the injury.

A review of the Veteran's service treatment records did not reveal complaints of or treatment for a right ankle sprain or a right leg condition or injury.

In March 2004, the Veteran underwent a VA examination to ascertain the presence of residuals of a right ankle sprain and, if any, the severity thereof and whether they were incurred in or etiologically related to his active duty service.  The Veteran stated that he sprained his right ankle during his active duty service without further elaboration.  He then stated that he was treated conservatively, without casting, and that he experienced mild, residual pain.  The diagnosis was right ankle sprain with minimal loss of function due to pain.

In his September 2005 notice of disagreement, the Veteran asserted that he wore "support socks" to stabilize his right ankle and to prevent it from throbbing.  He also claimed that he was developing "slight" arthritis as a result of the inservice injury, and occasional swelling, pain on movement, moderate limited motion, and interference with standing and weight bearing "factors."  He reported that his private physician prescribed medication for this and other conditions.  He requested a higher initial rating "due to the chronic nature of the pain."

According to a February 2008 outpatient clinic note, the Veteran complained of low back pain, with pain radiating into his lower extremities.  A neurological examination demonstrated no deep tendon reflexes of his right ankle, and toes signs down going.  The diagnosis was radiculopathy associated with degenerative disc disease.

In March 2008, the Veteran underwent a VA neurology consultation primarily to assess the symptoms associated with a back disability.  He complained of radiating pain and numbness in his right leg and the lateral aspect of his right foot.  A neurological examination demonstrated, in relevant part, deep tendon reflexes 1+ and symmetrical in his ankles; toe signs were down going; and decreased pinprick sensation in his toes and mid-foot, right greater than left.  The Veteran also demonstrated difficulty walking on toes and performing tandem gait due to the decreased sensation in his toes.

April 2008 and February 2009 VA treatment reports demonstrated that the Veteran continued his complaints of back symptoms and that he reported that he experienced numbness and/or tingling in his right foot and toes.

In February 2011, the Veteran underwent a VA examination to ascertain the severity of his service-connected residuals of a right ankle sprain.  The Veteran stated that he noticed right ankle pain in 1985 when walking up and down the ramps of a C-130 while carrying "litters."  He reported that his pain progressively worsened in severity since then, with accompanying episodes of weakness.  The Veteran denied deformity, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation.  He endorsed giving away of the right ankle joint; pain; stiffness; weakness; decreased speed of the joint; severe, weekly flare-ups lasting one to two days that were precipitated by climbing stairs.  There were no constitutional symptoms of arthritis or incapacitating episodes, but he was only able to stand for 15 to 30 minutes and could walk more than 1/4 mile, but less than one mile.  A physical examination demonstrated an antalgic gait with poor propulsion; no evidence of abnormal weight bearing; and the presence of evidence of abnormal shoe wearing.  Range of motion testing demonstrated objective evidence of pain with movement of the right ankle; dorsiflexion from 0 to 20 degrees; and plantar flexion from 0 to 40 degrees.  After repeating the motion, there was objective evidence of pain, and plantar flexion range of motion was reduced to 0 to 15 degrees.  A radiological examination of the Veteran's right ankle was normal.  Ultimately, the diagnosis was chronic right ankle sprain.

As discussed above, the Veteran's service-connected residuals of a right ankle sprain have already been assigned a noncompensable rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In order for a higher initial rating to be assigned, the evidence of record must demonstrate "moderate" or "marked" limitation of right ankle motion.  

The only evidence of record wherein the Veteran's right ankle range of motion was assessed was the February 2011 VA examination.  Range of motion testing demonstrated dorsiflexion from 0 to 20 degrees, which was considered full.  See 38 C.F.R. § 4.71a, Plate II.  Range of motion testing also demonstrated plantar flexion from 0 to 40 degrees, which was within 5 degrees of a full range of motion.  Id.  The Board finds that these results do not demonstrate or more nearly approximate "moderate" or "marked" limitation of right ankle motion.  However, the Board must also consider whether there was any additional functional loss not contemplated in the noncompensable percent rating for the Veteran's residuals of a right ankle sprain.  See 38 C.F.R. §§ 4.40, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Upon repeated right ankle motion, the Veteran's plantar flexion motion decreased by 25 degrees to 0 to 15 degrees due to pain.  Considering the additional functional limitation caused by pain, the Board finds that the Veteran's residuals of a right ankle sprain is productive of a moderate limitation of right ankle motion.  Consequently, a rating of 10 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  In order to support a rating in excess of 10 percent, the additional limitation functional loss must, at least, more nearly approximate "marked" limitation of right ankle motion, which the Boards finds has not been demonstrated here.  Id.; 38 C.F.R. §§ 4.6, 4.7.

The Board considered an increased rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, and 5274; however, the evidence of record did not demonstrate that the Veteran's residuals of a right ankle sprain was manifested by ankylosis of any type; malunion of the os calcis or astragalus; or astragalectomy.  See Schafrath, 1 Vet. App. at 594.  As such, a rating in excess of the one already assigned is not available under these diagnostic codes.  

Additionally, although the evidence of record included neurological symptoms of the Veteran's right lower extremity, these symptoms have been determined to be etiologically related to the Veteran's service-connected degenerative disc disease.  A separate 10 percent rating was assigned for right lower extremity radiculopathy via a May 2010 rating decision and, thus, such symptoms will not be considered herein.  38 C.F.R. § 4.14 (2011).

C.  Right Knee

The Veteran's residuals of a right knee sprain have already been assigned a noncompensable rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability; 20 percent rating is assigned for moderate recurrent subluxation or lateral instability; and a maximum 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A noncompensable rating will be assigned when the requirements for a noncompensable rating have not been met.  38 C.F.R. § 4.31.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2011); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is x-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59).  

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 45 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

In his August 2003 claim, the Veteran indicated that he incurred a right knee condition on October 30, 1980, and that he experienced symptoms thereof since then.  The Veteran did not provide a description of the factual circumstances giving rise to the inservice right knee condition.

According to his service treatment records, the Veteran complained of history of right knee pain and numbness in 2002.  The assessment was right knee strain.

In March 2004, the Veteran underwent a VA examination to ascertain the presence of a right knee disorder and, if any, whether they were incurred or a result of his active duty service.  The Veteran stated that he injured his right knee during his active duty service and that it was treated conservatively, without casting.  He complained of mild, residual pain.  After a brief physical examination, the diagnosis was right knee sprain with minimal loss of function due to pain.

In February 2011, the Veteran underwent a VA examination to ascertain the severity of his service-connected residuals of a right knee sprain.  The Veteran reported that he first noticed right knee pain in 1985 while carry "litters" aboard a C-130.  He claimed that the pain progressively worsened, especially when climbing and descending stairs.  The Veteran denied knee deformity; instability; incoordination; and episodes of dislocation or subluxation.  He endorsed giving away of the joint; stiffness; weakness; decreased speed of joint motion; locking episodes several times each week; "repeated" effusions; and severe flare-ups every two to three weeks.  The Veteran stated that the flare-ups were precipitated by prolonged sitting, squatting, standing, and certain sleeping positions.  Upon physical examination, the examiner noted the presence of an antalgic gait with poor propulsion; no evidence of abnormal weight bearing; and the presence of evidence of abnormal shoe wearing.  Range of right knee motion testing showed objective evidence of pain upon movement.  Right knee flexion was from 0 to 105 degrees.  Right knee extension was to 0 degrees, which was deemed "normal."  After repetitive motion, there was objective evidence of pain, but no reduced range of motion.

The examiner then reviewed a November 2010 magnetic resonance images (MRI) of the Veteran's right knee.  The MRI resulted in an impression of mild tricompartment osteoarthritis; focal full-thickness chondrosis in the posterior weight-bearing portion of the lateral compartment; mild chondrosis in the medial compartment; a horizontal tear at the undersurface of the body and posterior horn of the medial meniscus; and a horizontal tear involving the body of the lateral meniscus, among other findings.

A February 2011 radiological examination of the Veteran's right knee demonstrated moderate osteoarthritic changes involving the patellofemoral and lateral compartments of the right femorotibial joint.  Further, the x-ray showed narrowing of the joint spaces and loose body in the joint spaces.  The impression was moderate osteoarthritic changes in the right knee.

After reviewing the pertinent evidence of record, the Board concludes that a compensable rating for instability of the right knee is not warranted at any point during the pendency of this appeal.  The medical evidence did not reveal slight recurrent subluxation or lateral instability.  During the February 2011 VA examination, the Veteran denied, and a physical examination did not demonstrate, instability and subluxation.  Consequently, the Veteran's service-connected residuals of right knee sprain did not include slight recurrent subluxation or lateral instability.  Accordingly, a noncompensable evaluation is not warranted under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In order for the Veteran to receive a compensable evaluation for his service-connected residuals of a right knee sprain, the evidence of record must demonstrate a limitation of extension to at least 15 degrees or a limitation of flexion to at least 45 degrees.  The only evidence of record wherein the Veteran's right knee range of motion was tested was the February 2011 VA examination, which demonstrated extension to 0 degrees and flexion to 105 degrees.  As such, the evidence of record did not demonstrate right knee range of motion limited to 15 degrees extension or flexion is limited to 45 degrees.  Consequently, a compensable rating for residuals of a right knee sprain is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

The evidence of record does not show that the Veteran's right knee disability caused a level of functional loss greater than that already contemplated by the assigned evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  Repeat testing during the February 2011 VA examination did not reduced the Veteran's right knee range of motion, to include as due to such symptoms as pain, incoordination, instability, and fatigue.  However, the Veteran endorsed weakness, stiffness, locking, giving away, and decreased speed of the joint motion.  Despite the presence of these additional symptoms, the Board finds that the Veteran's right knee symptomatology does not more nearly approximate a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 or more nearly approximate a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  See 38 C.F.R. § 4.7 (2011).  Accordingly, a compensable evaluation is not warranted on the basis of functional loss.

As referenced above, if arthritis is present and a joint is noncompensable under the appropriate range of motion diagnostic codes, an evaluation of 10 percent is warranted for each major joint affected by limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  A February 2011 radiological examination demonstrated moderate right knee osteoarthritic changes.  As such, the Board finds that a 10 percent evaluation is warranted pursuant to Diagnostic Code 5003.

Consideration has been given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  However, there is no evidence of genu recurvatum; removal of thesemilunar cartilage; dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; right knee ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2010).  Accordingly, a compensable evaluation for the Veteran's residuals of a right knee sprain is not warranted under these diagnostic codes.

II.  Extraschedular Evaluations

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service- connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

A.  Esophagitis, with GERD and Hiatal Hernia

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 30 percent rating inadequate.  The Veteran's service-connected esophagitis, with GERD and hiatal hernia, is evaluated as a digestive system disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346.  The Veteran's service-connected esophagitis, with GERD and hiatal hernia, was productive of moderate, substernal pain; epigastric distress, pyrosis, difficulty sleeping due to symptoms similar to dysphagia; a period of unintentional weight loss; and regurgitation of food.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 30 percent disability rating.  A rating in excess of 30 percent is provided for certain manifestations of esophagitis, with GERD and hiatal hernia, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 30 percent rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

B.  Right Ankle

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render noncompensable rating inadequate.  The Veteran's service-connected residuals of a right ankle sprain are evaluated as a musculoskeletal disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran's service-connected residuals of a right ankle sprain were productive of pain and a reduced plantar flexion range of motion upon repeated motion.  Specifically, right ankle range of motion testing demonstrated dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 40 degrees.  After repeat testing, the Veteran's dorsiflexion remained the same, but his plantar flexion range of motion reduced to 0 to 15 degrees due to pain.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  Rating is excess of 10 percent are provided for certain manifestations of residuals of a right ankle sprain, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for 10 percent rating describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.

C.  Right Knee

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render noncompensable rating inadequate.  The Veteran's service-connected residuals of a right knee sprain are evaluated as a musculoskeletal disorder, the criteria of which is found by the Board to contemplate the level of occupational and social impairment caused by this disability.  Id., see 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 5261.  The Veteran's service-connected residuals of a right knee sprain included pain, a range of motion from 0 degrees extension to 105 degrees flexion, and moderate osteoarthritic changes.  He also endorsed giving away of the joint; stiffness; weakness; decreased speed of joint motion; locking episodes several times each week; "repeated" effusions; and severe flare-ups every two to three weeks.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the disability picture represented by a noncompensable rating.  Compensable ratings are provided for certain manifestations of residuals of a right knee sprain, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for noncompensable rating describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.

Thus, based on the evidence of record, the Board finds that the Veteran's disability pictures cannot be characterized as exceptional cases so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration was not met with respect to any of the service-connected disabilities at issue herein and, thus, the Board finds that the Veteran is not entitled to a referral for extraschedular ratings.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against rating in excess of those already granted, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

A rating of 30 percent, but not more, for esophagitis, with GERD and hiatal hernia, is granted, subject to the laws and regulations governing the award of monetary benefits.

A 10 percent rating for residuals of a right ankle sprain is granted, subject to the laws and regulations governing the award of monetary benefits.

A 10 percent rating for residuals of a right knee sprain is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


